UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6127


JAMES WILKINS,
                                              Plaintiff - Appellant,

          versus

LIEUTENANT   R.   CONNER;  W.   J.    TOWNLEY,
Superintendent; CORRECTIONAL OFFICER BARBOUR;
MS. CHEEKS, Food Services Supervisor,

                                           Defendants - Appellees,

          and

WARDEN HALIFAX C.C.; ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA,

                                                          Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:03-cv-00815-JCC)


Submitted: June 22, 2006                         Decided: June 29, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wilkins, Appellant Pro Se. Noelle Leigh Shaw-Bell, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James Wilkins appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.           Wilkins v. Conner,

No. 1:03-cv-00815-JCC (E.D. Va. Dec. 30, 2005).          We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -